No. 99-20495
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-20495
                         Conference Calendar


ROBERT MEREDITH EAMES,

                                           Plaintiff-Appellant,

versus

WAYNE SCOTT, Director - Texas Department of Criminal Justice,

                                           Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. H-98-CV-60
                      --------------------
                        February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert M. Eames, Texas prisoner No. 363652, appeals the

district court’s dismissal as frivolous of a civil rights

complaint challenging the alleged confiscation and/or destruction

of items of his personal property.    Eames’ appellate brief makes

it clear that this lawsuit is an attempt to relitigate an

unsuccessful state court lawsuit.    “[A]bsent specific law

otherwise providing, . . . federal district courts lack

jurisdiction to entertain collateral attacks on state court

judgments.”    Liedtke v. State Bar of Texas, 18 F.3d 315, 317 (5th

Cir. 1994).    Thus, the appeal is frivolous and we dismiss it as

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-20495
                                -2-

such.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983);

5TH CIR. R. 42.2.

     The district court’s dismissal of Eames’ complaint and this

court’s dismissal of his appeal count as two “strikes” for

purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103
F.3d 383, 385-87 (5th Cir. 1996).   Eames is cautioned that if he

accumulates three “strikes” under § 1915(g), he will not be able

to proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See § 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.